DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,583,366. Although the claims at issue are not identical, they are not patentably distinct from each other because they both describe the same game method for streaming, by the server, the first encoded video stream via a computer network to a first client device; encoding, using a second encoder, the uncompressed video stream to generate a second encoded video stream; storing the second encoded video stream in a database; executing, by the server, an instance of a media application host to access the second encoded video stream from the database; and streaming, by the server, the second encoded video stream via the computer network to a second client device to allow spectating of the video game.
4.	Claims 1-20 of the present application, discloses every element and limitation of claim 1-18 of US Patent 10,583,366.
The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
16/808,313
10,583,366
1. A method for spectating a video game, comprising: 

executing a first instance of the video game to generate first data; 


executing a second instance of the video game to generate second data; 

sending a first stream via a computer network to a first client device, wherein the first stream is generated based on the first data; accessing overlay data associated with the first data; combining the overlay data with the second data of the video game to generate composite data; and 










streaming a second stream via the computer network to a second client device to facilitate a display of an overlay view within a display of the video game at the second client device, wherein the second stream is generated based on the composite data.



10. A system for spectating a video game, comprising: 
one or more processors configured to: execute a first instance of the video game to generate first data; execute a second instance of the video game to generate second data, send a first stream via a computer network to a first client device, wherein the first stream is generated based on the first data; access overlay data associated with the first data; combine the overlay data with the second data of the video game to generate composite data; and stream a second stream via the computer network to a second client device to facilitate a display of an overlay view within a display of the video game at the second client device, wherein the second stream is generated based on the composite data; and one or more storage devices coupled to the one or more processors for storing the overlay data. 
























19. A non-transitory computer readable medium containing program instructions for generating an overlay view within a video game, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to carry out operations of: executing a first instance of the video game to generate first data; executing a second instance of the video game to generate second data; sending a first stream via a computer network to a first client device, wherein the first stream is generated based on the first data; accessing overlay data associated with the first data; combining the overlay data with the second data of the video game to generate composite data; and streaming a second stream via the computer network to a second client device to facilitate a display of the overlay view within a display of the video game at the second client device, wherein the second stream is generated based on the composite data.







executing, by a first application host, a first instance of the video game to generate first video data;  

executing, by a second application host, a second instance of the video game to generate second video data;  
encoding, by a first encoder, the first video data to generate a first video stream; streaming, from the first encoder, the first video stream via a computer network to a first client device;  storing the first video data in a database;  accessing, by a media application host, the first video data from the database;  generating, by an in-game spectating client, a picture-in-picture stream from the first video data that is accessed from the database;  combining, by a user interface application host, the picture-in-picture stream with the second video data of the video game to generate a composite video stream;  
streaming, from the second encoder, the second video stream via the computer network to a second client device to facilitate a display of a picture-in-picture view provided by the picture-in-picture stream of the video game and to facilitate a play of the video game at the second client device.


8.  A server system for spectating on a video game, comprising: 
a first application host configured to execute a first instance of the video game to generate first video data;  
a second application host configured to execute a second instance of the video game to generate second video data;  a first encoder coupled to the first application host, wherein the first encoder is configured to encode the first video data to generate a first video stream, wherein the first encoder is configured to stream the first video stream via a computer network to a first client device;  a database coupled to the first application host and configured to receive the first video data for storage;  a media application host coupled to the database, wherein the media application host is configured to access the first video data from the database;  an in-game spectating client coupled to the media application host, wherein the in-game spectating client is configured to generate a picture-in-picture stream from the first video data that is accessed from the database;  a user interface application host coupled to the in-game spectating client, wherein the user interface application host is configured to combine the picture-in-picture stream with the second video data of the video game to generate a composite video stream;  a second encoder coupled to the user interface application host, wherein the second encoder is configured to encode the composite video stream to generate a second video stream, wherein the second encoder is configured to send the second video stream via the computer network to a second client device to facilitate a display of a picture-in-picture view provided by 



14.  A non-transitory computer readable medium containing program instructions for generating a picture-in-picture view within a video game, wherein execution of the program instructions by one or more processors of a computer system causes the one or more processors to carry out operations of: executing a first instance of the video game to generate first video data; executing a second instance of the video game to generate second video data; encoding the first video data to generate a first video stream; streaming the first video stream via a computer network to a first client device; storing the first video data in a database;  accessing the first video data from the database;  generating a picture-in-picture stream from the first video data that is accessed from the database;  combining the picture-in-picture stream with the second video data of the video game to generate a composite video stream;  encoding the composite video stream to generate a second video stream; and streaming the second video stream via the computer network to a second client device to facilitate a display of the picture-in-picture view provided by the picture-in-picture stream of the video game and to facilitate a play of the video game at the second client device.


,

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moorer et al discloses internet protocol based media streaming solution; Chatani discloses system and method for providing an on-line gaming experience through a CATV broadband network; Gaddy discloses system and method for dynamically configured, asymmetric endpoint video exchange; Tsao et .
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO O. TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L. Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/
Primary Examiner, Art Unit 3714